Citation Nr: 1822665	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the thoracic spine (thoracic spine disability).

2.  Entitlement to a rating in excess of 10 percent for cervical spine spondylosis (cervical spine disability).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a timely notice of disagreement (NOD) in March 2012.  A Statement of the Case (SOC) was issued in May 2014, and the Veteran perfected his appeal in July 2014.  The Veteran initially requested a Travel Board hearing in his substantive appeal; however, in September 2017, his representative submitted written correspondence withdrawing his hearing request.

The Board observes that in January 2015, the Veteran was mailed notice of a December 2014 SOC which readjudicated his claims of entitlement to increased ratings for service-connected posttraumatic stress disorder (PTSD) and alcohol abuse, gastroesophageal reflux disease (GERD), and degenerative arthritis with meniscus tear of the right knee.  The Veteran subsequently filed a timely substantive appeal with respect to these claims in March 2015.  (The Veteran also filed a NOD in March 2015 in response to a December 2014 rating decision granting partial increased ratings for his right knee disability and PTSD.)  On review, VA's virtual system reflects that VA has not recognized the Veteran's substantive appeal with respect to these claims.  Moreover, the Board notes that the Veteran requested a hearing in his March 2015 substantive appeal.  On remand, the Agency of Original Jurisdiction (AOJ) is directed to take all appropriate action regarding these claims, to include scheduling the Veteran for a Board hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to increased disability ratings for his thoracic and cervical spine disabilities.  On review, the Board finds that a remand is warranted, as the most recent VA examination report of record is inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was last provided with a VA examination in connection with his thoracic and cervical spine disabilities in September 2011.  Since that time, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the September 2011 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  Thus, under Correia and 38 C.F.R. § 4.59, a new examination is necessary.

Additionally, the Board notes that under Sharp v. Shulkin, 29 Vet. App. 26 (2017), when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, 29 Vet. App. at 34.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  On remand, the examiner should inquire as to whether the Veteran has flare-ups.  If flare-ups are indicated, the examiner should provide estimates regarding the severity, frequency, and duration of such episodes, to include loss of range of motion.

In addition, the Veteran has raised the issue of entitlement to a TDIU.  See Statement from Agent (August 2011) (requesting consideration regarding the issue of individual unemployability); Statements from Brittany Moreno and Patrick Gage (received in December 2017).  The Board is aware that entitlement to a TDIU was denied in a May 2017 rating decision.  Notwithstanding, the Board notes that TDIU is not a separate issue that must be raised with specificity but rather is a component of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  However, because this issue is inextricably intertwined with the claims discussed above, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from June 2017 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected thoracic and cervical spine disabilities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should elicit from the Veteran the severity, frequency, duration, or functional loss manifestations of his flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing all indicated development, readjudicate the claims, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

